DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      FRANCISCO THERMITUS,
                            Appellant,

                                    v.

          WIDELINE TELISME, as Personal Representative of
              the ESTATE OF WESTON THERMITUS,
                           Appellee.

                              No. 4D20-2506

                         [December 16, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Sarah     Willis,    Judge;     L.T.    Case     No.
502016CP005464XXXXMB.

   Kansas R. Gooden and Lara J. Edelstein of Boyd & Jenerette, PA, Boca
Raton, for appellant.

  Kara Rockenbach Link of Link & Rockenbach, PA., West Palm Beach,
and Brian R. Denney of Searcy Denney Scarola Barnhart & Shipley, PA,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.